DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
In claim 21, line 13, after “diameter” and before “then increases”, “or” should be deleted and “and” inserted.
In claim 24, the acronym “RIQ” should be clearly identified, i.e., “retinal image quality”.
In claim 25, the acronym “RIQ” should be clearly identified, i.e., “retinal image quality”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 recites the limitation “the prescription power” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation “the global maximum” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
27 recites the limitation “the lenticular surfaces” in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 21, 24-26 and 28-31 are allowed.
Claims 22, 23 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a lens for an eye comprising: an optical axis: an optic zone; and a power profile associated with the optical axis; wherein the power profile has a transition between a maxima and a minima, and the maxima is within 0.2 mm of the centre of the optic zone and the minima is less than or equal to 0.3, 0.6, 0.9 or 1mm distance from the maxima; wherein the amplitude of the transition between the maxima and the minima is at least 2.5D, 4D, 5D, or 6D, and wherein the power profile, across half-chord diameters: transitions smoothly out to a radius selected from the group of at least 3 mm, at least 3.5 mm and at least 4 mm, the prior art fails to teach such a lens having a power profile, across half-chord diameters wherein, a moving average that either increases with diameter and then decreases, or decreases with diameter [and] then increases, wherein the moving average is calculated over a window of 1 mm from on-axis to about 4 mm, and the average value is calculated across the range of on-axis to 1 mm, and recalculated at intervals selected from the group of 0.2 mm, 0.4 mm or 0.6 mm; and transitions between local minima and maxima within a 1 mm change of radius at least 4 times across a 4 mm of the half-chord or transitions at least 6 times across a 4mm of the half-chord or transitions at least 8 times across the 4 mm radius range or at least 12 times across the 4 mm radius range or at least 15 times, as claimed in independent claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brennan et al (U.S. Patent Publication 2016/0054586) and Brennan et al (U.S. Patent Publication 2016/0062143), both teach lenses for an eye.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325.  The examiner can normally be reached on M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
03 September 2021